Name: Council Directive 93/16/EEC of 5 April 1993 to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications
 Type: Directive
 Subject Matter: employment;  health;  education
 Date Published: 1993-07-07

 Avis juridique important|31993L0016Council Directive 93/16/EEC of 5 April 1993 to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications Official Journal L 165 , 07/07/1993 P. 0001 - 0024 Finnish special edition: Chapter 6 Volume 4 P. 0102 Swedish special edition: Chapter 6 Volume 4 P. 0102 COUNCIL DIRECTIVE 93/16/EEC of 5 April 1993 to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualificationsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 49, Article 57 (1) and (2), first and third sentences, and Article 66 thereof, Having regard to the proposal from the Commission, In cooperation with the European Parliament(1) , Having regard to the opinion of the Economic and Social Committee(2) , Whereas Council Directives 75/362/EEC of 16 June 1975 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in medecine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services(3) and 75/363/EEC of 16 Juni 1975 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of activities of doctors(4) have been frequently and substantially amended; whereas, therefore, for reasons of clarity and rationality, the said Directives should be consolidated; whereas it is in addition advisable, by grouping together the said Directives in a single text, to incorporate therein Council Directive 86/457/EEC of 15 September 1986 on specific training in general medical practice(5) ; Whereas, pursuant to the Treaty, all discriminatory treatment based on nationality with regard to establishment and provision of services is prohibited as from the end of the transitional period; whereas the principle of such treatment based on nationality applies in particular to the grant of any authorization required to practise as a doctor and also to the registration with, or membership of, professional organizations or bodies; Whereas it nevertheless seems desirable that certain provisions be introduced to facilitate the effective exercise of the right of establishment and freedom to provide services in respect of the activities of doctors; Whereas, pursuant to the Treaty, the Member States are required not to grant any form of aid likely to distort the conditions of establishment; Whereas Article 57 (1) of the Treaty provides that directives be issued for mutual recognition of diplomas, certificates and other evidence of formal qualifications; whereas the aim of this Directive is the recognition of diplomas, certificates and other evidence of formal qualifications whereby activities in the field of medicine can be taken up and pursued and the recognition of diplomas, certificates and other evidence of formal qualifications in respect of specialists; Whereas, with regard to the training of specialists, mutual recognition of training qualifications is advisable where these qualifications, while not being a condition of access to take up the activities of a specialist, nonetheless entitle him to use a specialist title; Whereas changes in the legislation of the Member States have made certain technical amendments necessary in order to take into account, in particular, the changes in the titles of diplomas, certificates and other evidence of formal qualifications in these professions or in the designation of certain medical specializations, as well as of the establishment of certain new medical specializations or the discontinuing of certain former specialization which have taken place in some Member States; Whereas it is advisable to make provision for measures relating to acquired rights with regard to the mutual recognition of diplomas, certificates and other evidence of formal qualifications in medicine issued by the Member State and approving training which had commenced before the implementation of this Directive; Whereas, with regard to the possession of a formal certificate of training, since a Directive on the mutual recognition of diplomas does not necessarily imply equivalence in the training covered by such diplomas, the use of such qualifications should be authorized only in the language of the Member State of origin or of the Member State from which the foreign national comes; Whereas, to facilitate the application of this Directive by the national authorities, Member States may prescribe that, in addition to formal certificates of training, the person who satisfies the conditions of training required by this Directive must provide a certificate from the competent authorities of his country of origin or of the country from which he comes stating that these certificates of training are those covered by the Directive; Whereas this Directive does not affect the provisions laid down by law, regulation or administrative action in the Member States, which prohibit companies or firms from practising medicine or impose on them certain conditions for such practice; Whereas, in the case of the provision of services, the requirement of registration with, or membership of, professional organizations or bodies, since it is related to the fixed and permanent nature of the activity pursued in the host country, would undoubtedly constitute an obstacle to the person wishing to provide the service, by reason of the temporary nature of his activity; whereas this requirement should therefore be abolished; whereas, however, in this event, control over professional discipline, which is the responsibility of these professional organizations or bodies, should be guaranteed; whereas, to this end, it should be guaranteed; whereas, to this end, it should be provided, subject to the application of Article 62 of the Treaty, that the person concerned may be required to submit to the competent authority of the host Member State particulars relating to the provision of services; Whereas, with regard to the requirements relating to good character and good repute, a distinction should be drawn between the requirements to be satisfied on first taking up the profession and those to be satisfied to practise it; Whereas, with a view to mutual recognition of diplomas, certificates and other evidence of formal qualifications in specialized medicine and in order to put all members of the profession who are nationals of the Member States on an equal footing within the Community, some coordination of the requirements for training in specialized medicine seems necessary; whereas certain minimum criteria should be laid down for this purpose concerning the right to take up specialized training, the minimum training period, the method by which such training is given and the place where it is to be carried out, as well as the supervision to which it should be subject; whereas these criteria only concern the specialities common to all the Member States or to two or more Member States; Whereas the coordination of the conditions for the pursuit of these activities, as envisaged by this Directive, does not exclude any subsequent coordination; Whereas the point has now been reached where it is almost universally recognized that there is a need for specific training for the general medical practitioner to enable him better to fulfil his function; whereas this function, which depends to a great extent on the doctor's personal knowledge of his patients' environment, consists of giving advice on the prevention of illness and on the protection of the patients' general health, besides giving appropriate treatment; Whereas this need for specific training in general medical practice has emerged mainly as a result of the development of medical science, which has increasingly widened the gap between medical research and teaching on the one hand and general medical practice on the other, so that important aspects of general medical practice can no longer be taught in a satisfactory manner within the framework of the Member States' current basis medical training; Whereas, apart from the benefit to patients, it is also recognized that improved training for the specific function of general medical practitioner would contribute to an improvement in health care, particularly by developing a more selective approach to the consultation of specialists, use of laboratories and other highly specialized establishments and equipment; Whereas improved training for general medical practice will upgrade the status of the general medical practitioner; Whereas, although this situation seems irreversible, it has developed at different rates in the various Member States; whereas it is desirable to ensure that the various trends converge in successive stages, without however forcing the pace, with a view to appropriate training for every general medical practitioner in order to satisfy the specific requirements of general medical practice; Whereas, to ensure the gradual introduction of this reform, it is necessary in an initial stage to institute in each Member State specific training in general medical practice which satisfies minimum quality and quantitiy requirements, and supplements the minimum basic training which medical practitioners must receive in accordance with this Directive; whereas it is immaterial whether this training in general medical practice is received as part of, or separately from, basic medical training as laid down nationally; whereas, in a second stage, provision should be made to subject the exercise of general medical practice under a social security scheme to completion of specific training in general medical practice; whereas further proposals to complet the reform should subsequently be put forward; Whereas this Directive does not affect the power of the Member States to organize their national security schemes and to determine what activities are to be carried out under those schemes; Whereas the coordination, pursuant to this Directive, of the minimum conditions governing the issue of diplomas, certificates or other evidence of formal qualifications certifying completion of specific training in general medical practice will render possible the mutual recognition of these diplomas, certificates or other evidence of formal qualifications by the Member States; Whereas, pursuant to this Directive, a host Member State is not entitled to require medical practitioners, in possession of diplomas obtained in another Member State and recognized pursuant to this Directive, to complete any additional training in order to practise within its social security scheme, even where such training is required of holders of diplomas of medicine obtained in its own territory; whereas this consequence of this Directive will remain in effect as regards the exercise of general medical practice under social security schemes until 1 January 1995, from which date this Directive requires all Member States to make the exercise of general medical practice in the context of their social security schemes subject to the possession of specific training in general medical practice; whereas medical practitioners established in practice before that date pursuant to this Directive must have an acquired right to practise as general medical practitioners under the national social security scheme of the host country even if they have not completed specific training in general medical practice; Whereas the coordination envisaged by this Directive covers the professional training of doctors, whereas, as far as training is concerned, most Member States do not at present distinguish between doctors who pursue their activities as employed persons and those who are self-employed; whereas rules relating to good character or good repute, professional discipline or use of title for the professions covered are or may be applicable, depending on the individual Member States, both to employed and self-employed persons; whereas the activities of doctors are subject in all Member States to possession of a diploma, certificate or other evidence of formal qualification in medicine; whereas such activities are pursued by both employed and self-employed persons, or by the same persons in both capacities in the course of their professional career; whereas, in order to encourage as far as possible the free movement of those professional persons within the Community, it therefore appears necessary to extend this Directive to employed doctors; Whereas, this Directive must not affect the obligations of the Member States concerning the deadlines for transposition set out in Annex III, Part B, HAS ADOPTED THIS DIRECTIVE: TITLE I SCOPE Article 1 This Directive shall apply to the activities of doctors working in a self-employed or employed capacity who are nationals of the Member States. TITLE II MUTUAL RECOGNITION OF DIPLOMAS CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE CHAPTER I DIPLOMAS, CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE Article 2 Each Member State shall recognize the diplomas, certificates and other evidence of formal qualifications awarded to nationals of Member States by the other Member States in accordance with Article 23 and which are listed in Article 3, by giving such qualifications, as far as the right to take up and pursue the activities of a doctor is concerned, the same effect in its territory as those which the Member State itself awards. Article 3 The diplomas, certificats and other evidence of formal qualifications referred to in Article 2 are as follows: (a) in Belgium: 'diplÃ ´me lÃ ©gal de docteur en mÃ ©decine, chirurgie et accouchements/Wettelijk diploma van doctor in de genees-, heel- en verloskunde' (diploma of doctor of medicine, surgery and obstetrics required by law) awarded by the university faculties of medicine, the Central Examining Board or the State University Education Examining Board; (b) in Denmark: 'bevis for bestaaet laegevidenskabelig embedseksamen' (diploma of medical practitioner required by law) awarded by a university faculty of medicine and 'dokumentation for gennemfoert praktisk uddannelse', (certificate of practical training issued by the competent authorities of the health serivce); (c) in Germany: 1. 'Zeugnis ueber die aerztliche Staatspruefung' (the State examination certificate in medicine) awarded by the competent authoriteis, 'Zeugnis ueber die Vorbereitungszeit als Medizinalassistent' (certificate stating that the preparatory period as medical assistant has been completed) in so far as German law still requires such a period to complete medical training; 2. 'Zeugnis ueber die aerztliche Staatspruefung' (the State examination certificate in medicine) awarded by the competent authorities after 30 June 1988 and the certificat attesting to the practice of medicine during a period of practical training ('Arzt im Praktikum'); (d) in Greece: 'Ptychio Iatrikis' (degree in medicine) awarded by: - the faculty of medicine of a university, or - the faculty of health sciences, department of medicine, of a university; (e) in Spain: 'TÃ ­tulo de Licenciado en Medicina y Cirugia' (university degree in medicine and surgery) awarded by the Ministry of Education and Science or the rector of a university; (f) in France: 1. 'diplÃ ´me d'Ã tat de docteur en mÃ ©decine' (State diploma of doctor of medicine) awarded by the university faculties of medicine, the university joint faculties of medicine and pharmacy, or by the universities; 2. 'diplÃ ´me d'universitÃ © de docteur en mÃ ©dicine' (university diploma of doctor of medicine) where that diploma certifies completion of the same training course as that laid down for the State diploma of doctor of medicine; (g) in Ireland: a primary qualification granted in Ireland after passing a qualifying examination held by a competent examining body and a certificate of experience granted by that body which give entitlement to registration as a fully registered medical practitioner; (h) in Italy: 'diploma di laurea in medicina e chirurgia' (diploma of graduate in medicine and surgery) awarded by a university, accompanied by a 'diploma di abilitazione all'esercizio della medicina e chirurgia' (diploma conferring the right to practise medicine and surgery) awarded by the State Examining Commission; (i) in Luxembourg: 'diplÃ ´me d'Ã tat de docteur en mÃ ©decine, chirurgie et accouchements' (State diploma of doctor of medicine, surgery and obstetrics) awarded by the State Examining Board, and endorsed by the Minister of Educations, and 'certificat de stage' (certificate of practical training) endorsed by the Minister for Public Health; (j) in the Netherlands: 'universitair getuigschrift van arts' (university certificate of doctor); (k) in Portugal: 'Carta de curso de licenciatura em medicina' (diploma confirming the completion of medical studies), awarded by a university, and the 'Diploma comprovativo da conclusao do internato geral' (diploma confirming the completion of general internship), awarded by the competent authorities of the Ministry of Health; (l) in the United Kingdom: 'a primary qualification granted in the United Kingdom after passing a qualifying examination held by a competent examining body and a certificate of experience granted by that body which give entitlement to registration as a fully registered medical practitioner. CHAPTER II DIPLOMAS, CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE COMMON TO ALL MEMBER STATES Article 4 Each Member State shall recognize the diplomas, certificates and other evidence of formal qualifications in specialized medicine awarded to nationals of Member States by the other Member States in accordance with Articles 24, 25, 26, and 29 and which are listed in Article 5, by giving such qualifications the same effect in its territory as those which the Member State itself awards. Article 5 1. The diplomas, certificates and other evidence of formal qualifications referred to in Article 4 shall be those which, having been awarded by the competent authorities or bodies listed in paragraph 2 correspond, for the purpose of the specialized training concerned, to the qualifications recognized in the various Member States and listed in paragraph 3. 2. The diplomas, certificates and other evidence of formal qualifications awarded by the competent authorities or bodies referred to in paragraph 1 are as follows: in Belgium: 'titre d'agrÃ ©gation en qualitÃ © de mÃ ©decin spÃ ©cialiste / erkenningstitel van geneersheer specialist' (formal evidence of having qualified as a medical specialist) issued by the Minister responsible for public health; in Denmark: 'bevis for tilladelse til at betegne sig som speciallaege' (certificate concerning the title of specialist) issued by the competent authorities of the health service; in Germany: 'Fachaerztliche Anerkennung' (recognized certificate of medical specialist, issued by the 'Landesaerztekammer' (Chambers of Physicians of the Land concerned); in Greece: 'Titlos Iatrikis Eidikotitas' (certificate of medical specialization) awarded by the 'Nomarchies' (prefectures); in Spain: 'TÃ ­tulo de Especialista' (professional qualification of specialist) awarded by the Ministry of Education and Science; in France: - 'certificat d'Ã ©tudes spÃ ©ciales de mÃ ©decine' (certificate of specialized studies in medicine) issued by a university faculty of medicine, university joint faculties of medicine and pharmacy or by universities, - certificates of qualified medical specialist, drawn up by the Council of the Ordre des mÃ ©decins, - le 'certificat d'Ã ©tudes spÃ ©ciales de mÃ ©decine' (certificate of specilized studies in medicine) issued by a university faculty of medicine, university joint faculties of medicine and pharmacy or equivalent certificates drawn up under a decree of the Minister for Education, - 'diplÃ ´me d'Ã ©tudes spÃ ©cialisÃ ©es de mÃ ©decine dÃ ©livrÃ © par les universitÃ ©s' (diploma of specialized studies in medicine awarded by a university); in Ireland: certificate of specialist doctor issued by the competent authority recognized for this purpose by the Minister of Health; in Italy: 'diploma di medico specialista, rilasciati dal rettore di una universita' (diploma of specialized doctor, granted by a rector of a university); in Luxembourg: 'certificat de mÃ ©decin spÃ ©cialiste' (certificate of specialist doctor) issued by the Minister for Public Health on the advice of the medical college; in the Netherlands: - 'Getuigschrift van erkenning en inschrijving in het Specialistenregister' (certificate of recognition and registration in the Register of Specialists, issued by the 'Specialisten-Registratiecommissie (SRC)' (Commission for the Registration of Specialists (CRS)), - 'Getuigschrift van erkenning en inschrijving in het Register von Sociaal-Geneeskundigen' (certificate of approval and registration issued by the 'Sociaal-Geneeskundigen Registratie-Commissie (SGRC)' (Board of Registration of Doctors of Social Medicine); in Portugal: 'Grau de Assistente' (assistant grade), awarded by the competent authorities of the Ministry of Health, or 'TÃ ­tulo de Especialista' (professional qualification of specialist) awarded by the professional association for medical practitioners; in the United Kingdom: certificate of completion of specialist training issued by the competent authority recognized for this purpose. 3. The titles currently used in the Member States which correspond to the specialized training courses in question are as follows: - anaesthetics: Belgium: anesthÃ ©siologie/anesthesiolgie Denmark: anaesteasiolgi Germany: Anaesthesiologie Greece: anaisthisiologia Spain: anestesiologÃ ­a y reanimaciÃ ³n France: anesthÃ ©siologie-rÃ ©animation chirurgicale Ireland: anaesthetics Italy: anestesia e rianimazione Luxembourg: anesthÃ ©sie-rÃ ©animation Netherlands: anesthesiologie Portugal: anestesiologia United Kingdom: anaesthetics, - general surgery: Belgium: chirurgie/heelkunde Denmark: kirurgi eller kirurgiske sygdomme Germany: Chirurgie Greece: cheiroyrgiki Spain: cirugÃ ­a general y del aparato digestivo France: chirurgie gÃ ©nÃ ©rale Ireland: general surgery Italy: chirurgia generale Luxembourg: chirurgie gÃ ©nÃ ©rale Netherlands: heelkunde Portugal: cirurgia geral United Kingdom: general surgery, - neurological surgery: Belgium: neurochirurgie/neurochirurgie Denmark: neurokirurgi eller kirurgiske nervesygdomme Germany: Neurochirurgie Greece: nevrocheiroyrgiki Spain: neurocirugia France: neurochirurgie Ireland: neurological surgery Italy: neurochirurgia Luxembourg: neurochirurgie Netherlands: neurochirurgie Portugal: neurocirurgia United Kingdom: neurological surgery, - obstetrics and gynaecology: Belgium: gynÃ ©cologie-obstÃ ©trique/gynecologie-verloskunde Denmark: gynaekologi og obstetrik eller kvindesygdomme og foedselshjaeelp Germany: Frauenheilkunde und Geburtshilfe Greece: maieftiki-gynaikologia Spain: obstetricia y ginecologÃ ­a France: gynÃ ©cologie-obstÃ ©trique Ireland: obstetrics and gynaecology Italy: ostetricia e ginecologia Luxembourg: gynÃ ©cologie-obstÃ ©trique Netherlands: verloskunde en gynaecologie Portugal: ginecologia e obstetricia United Kingdom: obstetrics and gynaecology, - general (internal) medicine: Belgium: mÃ ©decine interne/inwendige geneeskunde Denmark: intern medicin eller medicinske sygdomme Germany: Innere Medizin Greece: pathologia Spain: medicina interna France: mÃ ©decine interne Ireland: general (internal) medicine Italy: medicina interna Luxembourg: maladies internes Netherlands: inwendige geneeskunde Portugal: medicina interna United Kingdom: general medicine, - ophthalmology: Belgium: ophtalmologie/oftalmologie Denmark: oftalmologi eller ooejensygdomme Germany: Augenheilkunde Greece: ofthalmologia Spain: oftalmologÃ ­a France: ophtalmologie Ireland: ophtalmology Italy: oculistica Luxembourg: ophtalmologie Netherlands: oogheelkunde Portugal: oftalmologia United Kingdom: opthalmology, - oto rhino laryngology: Belgium: oto-rhino-laryngologie/otorhinolaryngologie Denmark: oto-rhino-laryngologi eller oere-naese-halssygdomme Germany: Hals-Nasen-Ohrenheilkunde Greece: otorinolaryngologia Spain: otorrinolaringologÃ ­a France: oto-rhino-laryngologie Ireland: otolaryngology Italy: otorinolaringoiatria Luxembourg: oto-rhino-laryngologie Netherlands: keel-, neus- en oorheelkunde Portugal: otorrinolaringologia United Kingdom: otolaryngology, - paediatrics: Belgium: pÃ ©diatrie/kindergeneeskunde Denmark: paediatri eller boernesygdomme Germany: Kinderheilkunde Greece: paidiatriki Spain: pediatrÃ ­a sus Ã ¡reas especÃ ­ficas France: pÃ ©diatrie Ireland: paediatrics Italy: pediatria Luxembourg: pÃ ©diatrie Netherlands: kindergeneeskunde Portugal: pediatria United Kingdom: paediatrics, - respiratory medicine: Belgium: pneumologie/pneumologie Denmark: medicinske lungesydomme Germany: Lungen- und Bronchialheilkunde Greece: fymatiologia-pnevmonologia Spain: neumologia France: pneumologie Ireland: respiratory medicine Italy: tisiologia e malattie dell'apparato respiratorio Luxembourg: pneumo-phtisiologie Netherlands: longziekten en tuberculose Portugal: pneumologia United Kingdom: respiratory medicine, - urology Belgium: urologie/urologie Denmark: urologi eller urinvejenes kirurgiske sygdomme Germany: Urologie Greece: oyrologia Spain: urologÃ ­a France: chirurgie urologique Ireland: urology Italy: urologia Luxembourg: urologie Netherlands: urologie Portugal: urologia United Kingdom: urology; - orthopaedics: Belgium: orthopÃ ©die/orthopedie Denmark: ortopaedisk kirurgi Germany: Orthopaedie Greece: orthopediki Spain: traumatologÃ ­a y cirugÃ ­a ortopÃ ©dica France: chirurgie orthopÃ ©dique et traumatologieIreland: orthopaedic surgery Italy: ortopedia e traumatologia Luxembourg: orthopÃ ©die Netherlands: orthopedie Portugal: ortopedia United Kingdom: orthopaedic surgery, - pathological anatomy: Belgium: anatomie pathologique/pathologische anatomie Denmark: patologisk anatomi og histologi eller vaevsundersoegelse Germany: Pathologie Greece: pathologiki anatomiki Spain: anatomÃ ­a patolÃ ³gica France: anatomie et cytologie pathologique Ireland: morbid anatomy and histopathology Italy: anatomia patologica Luxembourg: anatomie pathologique Netherlands: pathologische anatomie Portugal: anatomia patolÃ ³gica United Kingdom: morbid anatomy and histopathology; - neurology: Belgium: neurologie/neurologie Denmark: neuromedicin eller medicinske nervesygdomme Germany: Neurologie Greece: nevrologia Spain: neurologia France: neurologie Ireland: neurology Italy: neurologia Luxembourg: neurologie Netherlands: neurologie Portugal: neurologia United Kingdom: neurology, - psychiatry: Belgium: psychiatrie/psychiatrie Denmark: psykiatri Germany: Psychiatrie Greece: psychiatriki Spain: psiquiatrÃ ­a France: psychiatrie Ireland: psychiatry Italy: psichiatria Luxembourg: psychiatrie Netherlands: psychiatrie Portugal: psiquiatria United Kingdom: psychiatry. CHAPTER III DIPLOMAS, CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE PECULIAR TO TWO OR MORE MEMBER STATES Article 6 Each Member State with provisions on this matter laid down by law, regulation or administrative action shall recognize the diplomas, certificates and other evidence of formal qualifications in specialized medicine awarded to nationals of Member States by the other Member States in accordance with Articles 24, 25, 27 and 29 and which are listed in Article 7, by giving such qualifications the same effect in its territory as those which the Member State itself awards. Article 7 1. The diplomas, certificates and other evidence of formal qualifications referred to in Article 6 shall be those which, having been awarded by the competent authorities or bodies listed in Article 5 (2), correspond for the purposes of the specialized training in question to the designations listed in paragraph 2 of this Article in respect of those Member States which give such training. 2. The designations currently used in the Member States which correspond to the specialist training courses in question are as follows: - clinical biology: Belgium: biologie clinique/klinische biologie Spain: anÃ ¡lisis clÃ ­nicos France: biologie mÃ ©dicale Italy: patologia diagnostica di laboratorio Portugal: patologia clÃ ­nica, - biological haematology: Denmark: klinisk blodtypeserologi France: hÃ ©matologie Luxembourg: hÃ ©matologie biologique Portugal: hematologia clÃ ­nica, - microbiology-bacteriology: Denmark: klinisk mikrobiologi Germany: Mikrobiologie und Infektionsepidemiologie Greece: mikroviologia Spain: microbiologÃ ­a y parasitologÃ ­a Ireland: microbiology Italy: microbiologia Luxembourg: microbiologie Netherlands: medische microbiologie United Kingdom: medical microbiology, - biological chemistry: Denmark: klinisk kemi Spain: bioquÃ ­mica clÃ ­nica Ireland: chemical pathology Luxembourg: chimie biologique Netherlands: klinische chemie United Kingdom: chemical pathology, - immunology: Spain: inmunologÃ ­a Ireland: clinical immunology United Kingdom: immunology, - plastic surgery: Belgium: chirurgie plastique/plastische heelkunde Denmark: plastikkirurgi Greece: plastiki cheiroyrgiki Spain: cirurgÃ ­a plÃ ¡stica y reparadora France: chirurgie plastique, reconstructrice et esthÃ ©tique Ireland: plastic surgery Italy: chirurgia plastica Luxembourg: chirurgie plastique Netherlands: plastische chirurgie Portugal: cirurgia plÃ ¡stica e reconstrutiva United Kingdom: plastic surgery, - thoracic surgery: Belgium: chirurgie thoracique/heelkunde op de thorax Denmark: thoraxkirurgi eller brysthulens kirurgiske sygdomme Greece: cheiroyrgiki thorakos Spain: cirurgÃ ­a torÃ ¡cica France: chirurgie thoracique et cardio-vasculaire Ireland: thoracic surgery Italy: chirurgia toracica Luxembourg: chirurgie thoracique Netherlands: cardio-pulmonale chirurgie Portugal: cirurgia cÃ ¡rdio-torÃ ¡cica United Kingdom: thoracic surgery, - paediatric surgery: Greece: cheiroyrgiki paidon Spain: cirurgÃ ­a pediÃ ¡trica France: chirurgie infantile Ireland: paediatric surgery Italy: chirurgia pediatrica Luxembourg: chirurgie pÃ ©diatrique Portugal: cirurgia pediÃ ¡trica United Kingdom: paediatric surgery, - vascular surgery: Belgium: chirurgie des vaisseaux/bloedvatenheelkunde Spain: angiologÃ ­a y cirugÃ ­a vascular France: chirurgie vasculaire Italy: chirurgia vascolare Luxembourg: chirurgie cardio-vasculaire Portugal: cirurgia vascular, - cardiology: Belgium: cardiologie/cardiologie Denmark: cardiologi eller hjerte-og-kredsloebssygdomme Greece: kardiologia Spain: cardiologÃ ­a France: pathologie cardio-vasculaire Ireland: cardiology Italy: cardiologia Luxembourg: cardiologie et angiologie Nederland: cardiologie Portugal: cardiologia United Kingdom: cardio-vascular disease, - gastro-enterology: Belgium: gastro-entÃ ©rologie/gastro-enterologie Denmark: medicinsk gastroenterologi eller medicinske mave-tarmsygdomme Greece: gastrenterologia Spain: aparato digestivo France: gastro-entÃ ©rologie et hÃ ©patologie Ireland: gastro-enterology Italy: malattie dell'apparato digerente, della nutrizione e del ricambio Luxembourg: gastro-entÃ ©rologie Netherlands: gastro-enterologie Portugal: gastrenterologia United Kingdom: gastro-enterology, - rheumatology: Belgium: rhumatologie/reumatologie Denmark: reumatologi Greece: revmatologia Spain: reumatologÃ ­a France: rhumatologie Ireland: rheumatology Italy: reumatologia Luxembourg: rhumatologie Netherlands: reumatologie Portugal: reumatologia United Kingdom: rheumatology, - general haematology: Greece: aimatologia Spain: hematologÃ ­a hemoterapia Ireland: haematology Italy: ematologia Luxembourg: hÃ ©matologie Portugal: imuno-hemoterapia United Kingdom: haematology, - endocrinology: Greece: endokrinologia Spain: endocrinologÃ ­a y nutriciÃ ³n France: endocrinologie - maladies Ireland: endocrinology and diabetes mellitus Italy: endocrinologia Luxembourg: endocrinologie, maladies du mÃ ©tabolisme et de la nutrition Portugal: endocrinologia-nutricao United Kingdom: endocrinology and diabetes mellitus, - physiotherapy: Belgium: mÃ ©decine physique/fysische geneeskunde Denmark: fysiurgi og rehabilitering Greece: fysiki iatriki kai apokatastasi Spain: rehabilitaciÃ ³n France: rÃ ©Ã ©ducation et rÃ ©adaptation fonctionnelles Italy: fisioterapia Netherlands: revalidatie Luxembourg: rÃ ©Ã ©ducation et rÃ ©adaptation fonctionnelles Portugal: fisiatria, - stomatology: Spain: estomatologÃ ­a France: stomatologie Italy: odontostomatologia Luxembourg: stomatologie Portugal: estomatologia, - neuro-psychiatry: Belgium: neuropsychiatrie/neuropsychiatrie Germany: Nervenheilkunde (Neurologie und Psychiatrie) Greece: nevrologia - psychiatriki France: neuropsychiatrie Italy: neuropsichiatria Luxembourg: neuropsychiatrie Netherlands: zenuw - en zielsziekten, - dermato-venereology: Belgium: dermato-vÃ ©nÃ ©rÃ ©ologie/dermato-venereologie Denmark: dermato-venerologie eller hud- og kooenssygdomme Germany: Dermatologie und Venerologie Greece: dermatologia-afrodisiologia Spain: dermatologÃ ­a mÃ ©dico-quirÃ ºrgica y venereologÃ ­a France: dermatologie et vÃ ©nÃ ©rÃ ©ologie Italy: dermatologia e venerologia Luxembourg: dermato-vÃ ©nÃ ©rÃ ©ologie Netherlands: dermatologie en venerologie Portugal: dermatovenereologia, - dermatology: Ireland: dermatology United Kingdom: dermatology, - venereology: Ireland: venereology United Kingdom: venereology, - radiology: Germany: Radiologie Greece: aktinologia - radiologia Spain: electrorradiologÃ ­a France: Ã ©lectro-radiologie Italy: radiologia Luxembourg: Ã ©lectroradiologie Netherlands: radiologie Portugal: radiologia, - diagnostic radiology: Belgium: radiodiagnostic/roentgendiagnose Denmark: diagnostisk radiologi eller - roentgenundersoegelse Germany: Radiologische Diagnostik Greece: aktinodiagnostiki Spain: radiodiagnÃ ³stico France: radiodiagnostic et imagerie mÃ ©dicale Ireland: diagnostic radiology Luxembourg: radiodiagnostic Netherlands: radiodiagnostiek Portugal: radiodiagnÃ ³stico United Kingdom: diagnostic radiology, - radiotherapy: Belgium: radio- et radiumthÃ ©rapie/radio- en radiumtherapie Denmark: terapeutisk radiologi eller stralebehandling Germany: Strahlentherapie Greece: aktinotherapeftiki Spain: oncologÃ ­a radioterÃ ¡pica France: oncologie, option radiothÃ ©rapie Ireland: radiotherapy Luxembourg: radiothÃ ©rapie Netherlands: radiotherapiePortugal: radioterapia United Kingdom: radiotherapy, - tropical medicine: Denmark: tropemedicin Ireland: tropical medicine Italy: medicina tropicale Portugal: medicina tropical United Kingdom: tropical medicine, - child psychiatry: Denmark: boernepsykiatri Germany: Kinder- und Jugendpsychiatrie Greece: paidopsychiatriki France: pÃ ©do-psychiatrie Ireland: child and adolescent psychiatry Italy: neuropsichiatria infantile Luxembourg: psychiatrie infantile Portugal: pedopsiquiatria United Kingdom: child and adolescent psychiatry, - geriatrics: Spain: geriatrÃ ­a Ireland: geriatrics Netherlands: klinische geriatrie United Kingdom: geriatrics, - renal diseases: Denmark: nefrologi eller medicinske nyresygdomme Greece: nefrologia Spain: nefrologÃ ­a France: nÃ ©phrologie Ireland: nephrology Italy: nefrologia Luxembourg: nÃ ©phrologie Portugal: nefrologia United Kingdom: renal disease, - communicable diseases: Ireland: communicable diseases Italy: malattie infettive United Kingdom: communicable diseases, - community medicine France: santÃ © publique et mÃ ©decine sociale Ireland: community medicine United Kingdom: community medicine, - pharmacology: Germany: Pharmakologie Spain: farmacologÃ ­a clÃ ­nica Ireland: clinical pharmacology and therapeutics United Kingdom: clinical pharmacology and therapeutics, - occupational medicine: Denmark: samfundsmedicin/arbejdsmedicin Germany: Arbeitsmedizin Greece: iatriki tis ergasias France: mÃ ©decine du travail Italy: medicina del lavoro Ireland: occupational medicine Netherlands: arbeids- en bedrijfsgeneeskunde Portugal: medicina do trabalho United Kingdom: occupational medicine, - allergology: Greece: allergiologia Spain: alergologia Italy: allergologia ed immunoligia clinica Netherlands: allergologie Portugal: imunoalergologia, - gastro-enterological surgery: Belgium: chirurgie abdominale/heelkunde op het abdomen Denmark: kirurgisk gastroenterologi eller kirurgiske mave-tarmsygdomme Spain: cirugÃ ­a del aparato digestivo France: chirurgie viscÃ ©rale Italy: chirurgia dell'apparato digerente, - nuclear medicine: Belgium: mÃ ©decine nuclÃ ©aire/nucleaire geneeskunde Germany: Nuklearmedizin Greece: pyriniki iatriki Spain: medicina nuclear France: mÃ ©decine nuclÃ ©aire Italy: medicina nucleare Netherlands: nucleaire geneeskunde Portugal: medicina nuclear United Kingdom: nuclear medicine, - maxillo-facial surgery (basic medical training): Spain: cirugÃ ­a oral y maxilofacial France: chirurgie maxillo-faciale et stomatologie Italy: chirurgia maxillo-facciale, - dental, oral and maxillo-facial surgery (basic medical and dental training): Belgium: stomatologie/chirurgie orale et maxillo-faciale; stomatologie/orale en maxillo-faciale chirurgie Germany: Zahn-, Mund-, Kiefer- und Gesichtschirurgie Ireland: oral and maxillo-facial surgery United Kingdom: oral and maxillo-facial surgery. Article 8 1. Nationals of Member States wishing to acquire one of the diplomas, certificates or other evidence of formal qualifications of specialist doctors not referred to in Articles 4 and 6, or which, although referred to in Article 6, are not awarded in the Member State of origin or the Member State from which the foreign national comes, may be required by a host Member State to fulfil the conditions of training laid down in respect of the speciality by its own law, regulation or administrative action. 2. The host Member State shall, however, take into account, in whole or in part, the training periods completed by the nationals referred to in paragraph 1 and attested by the award of a diploma, certificate or other evidence of formal training by the competent authorities of the Member State of origin or the Member State from which the foreign national comes provided such training periods correspond to those required in the host Member State for the specialized training in question. 3. The competent authorities or bodies of the host Member State, having verified the content and duration of the specialist training of the person concerned on the basis of the diplomas, certificates and other evidence of formal qualifications submitted, shall inform him of the period of additional training required and of the fields to be covered by it. CHAPTER IV EXISTING CIRCUMSTANCES Article 9 1. Without prejudice to paragraph 3, in the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications in medicine do not satisfy all the minimum training requirements laid down in Article 23, each Member State shall recognize, as being sufficient proof, the diplomas, certificates and other evidence of formal qualifications in medicine awarded by those Member States when they attest to training which commenced before: - 1 January 1986 for Spain and Portugal, - 1 January 1981 for Greece, - 20 December 1976 for the other Member States, accompanied by a certificate stating that those nationals have effectively and lawfully been engaged in the activities in question for at least three consecutive years during the five years prior to the date of issue of the certificate. 2. Without prejudice to paragraph 4, in the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications in specialized medicine do not satisfy the minimum training requirements pursuant to Articles 24 to 27, each Member State shall recognize, as sufficient proof, the diplomas, certificates and other evidence of formal qualifications in specialized medicine awarded by those Member States when they attest to training which commenced before: - 1 January 1986 for Spain and Portugal, - 1 January 1981 for Greece, - 20 December 1976 for the other Member States. The host Member State may require that the diplomas, certificates and other evidence of formal qualifications in specialized medicine be accompanied by a certificate issued by the competent authorities or bodies of the Member State of origin or in the Member State from which they come, stating that the holders have, in specialized medicine, been engaged in activities in question for a period equivalent to twice the difference between the period of specialized training of the Member State of origin or of the Member State from which they come, and the minimum requirements regarding the duration of training laid down in Title III, where these periods are not equal to the minimum training periods laid down in Articles 26 and 27. However, if, before the dates given in the first subparagraph, the host Member State required a minimum training period less than the one at issue referred to in Articles 26 and 27, the difference mentioned in the second subparagraph can only be determined by reference to the minimum training period laid down by that State. 3. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications in medicine attest to training received on the territory of the former German Democratic Republic which does not satisfy all the minimum training requirements laid down in Article 23, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if: - they attest to training commenced before German unification, - they entitle the holder to pursue the activities of a doctor throughout the teritory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in points 1 and 2 of Article 3 (c), - they are accompanied by a certificate issued by the competent German authorities stating that those nationals have effectively and lawfully been engaged in the activities in question in Germany for at least three consecutive years during the five years prior to the date of issue of the certificate. 4. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications in specialized medicine attest to training received on the territory of the former German Democratic Republic which does not satisfy the minimum training requirements laid down in Articles 24 to 27, Member States other than Germany shall recognize those diplomas, certificates and other evidence of formal qualifications as being sufficient proof if: - they attest to training commenced before 3 April 1992, and - they permit the pursuit, as a specialist, of the activity in question throughout the territory of Germany under the same conditions as the qualifications awarded by the competent German authorities and referred to in Articles 5 and 7. They may, however, require that these diplomas, certificates or other evidence of formal qualifications be accompanied by a certificate issued by the competent German authorities or bodies stating that the holders have, as specialists, been engaged in the acitivity in question for a period equivalent to twice the difference between the period of specialized training received on German territory and the minimum duration of training laid down in Title III where they do not satisfy the minimum requirements regarding the duration of training laid down in Articles 26 and 27. 5. In the case of nationals of the Member States whose diplomas, certificates and other evidence of formal qualifications in medicine or in specialized medicine do not conform with the qualifications or designations set out in Article 3, 5 or 7, each Member State shall recognize as being sufficient proof the diplomas, certificates and other evidence of formal qualifications awarded by those Member States, accompanied by a certificate issued by the competent authorities or bodies. The certificate shall state that these diplomas, certificates and other evidence of formal qualifications in medicine or in specialized medicine were awarded following training in accordance with the provisons of Title III referred to, as appropriate, in Article 2, 4 or 6, and are treated by the Member State which awarded them as the qualifications or designations set out, as appropriate, in Article 3, 5 or 7. 6. Those Member States which have repealed the provisions laid down by law, regulation or administrative action relating to the award of diplomas, certificates and other evidence of formal qualifications in neuro-psychiatry, radiology, thoracic surgery, vascular surgery, gastro-enterological surgery, biological haematology, physiotherapy or tropical medicine and have taken measures relating to acquired rights on behalf of their own nationals, shall recognize the right of nationals of the Member States to benefit from those same measures, provided their diplomas, certificates and other evidence of formal qualifications in neuro-psychiatry, radiology, thoracic surgery, vascular surgery, gastro-enterological surgery, biological haematology, physiotherapy or tropical medicine fulfil the relevant conditions set out either in paragraph 2 of this Article or in Articles 24, 25 and 27 and in so far as the said diplomas, certificates and other evidence of formal qualifications were awarded before the date on which the host Member States stopped awarding such diplomas, certificates and other evidence of formal qualification in the specialization concerned. 7. The dates on which the Member States concerned repealed the provisions laid down by law, regulation or administrative action in respect of the diplomas, certificates and other evidence of formal qualifications referred to in paragraph 6 are set out in Annex II. CHAPTER V USE OF ACADEMIC TITLE Article 10 1. Without prejudice to Article 19, host Member States shall ensure that the nationals of Member States who fulfil the conditions laid down in Articles 2, 4, 6 and 9 have the right to use the lawful academic title or, where appropriate, the abbreviation thereof, of their Member State of origin or of the Member State from which they come, in the languages of that State. Host Member States may require this title to be followed by the name and location of the establishment or examining board which awarded it. 2. If the academic title used in the Member State of origin, or in the Member State from which a foreign national comes, can be confused in the host Member State with a title requiring in that State additional training which the person concerned has not undergone, the host Member State may require such a person to use the title employed in the Member State of origin or the Member State from which he comes in a suitable form to be drawn up by the host Member State. CHAPTER VI PROVISIONS TO FACILITATE THE EFFECTIVE EXERCISE OF THE RIGHT OF ESTABLISHMENT AND FREEDOM TO PROVIDE SERVICES IN RESPECT OF THE ACTIVITIES OF DOCTORS A. Provisions specifically relating to the right of establishment Article 11 1. A host Member State which requires of its nationals proof of good character or good repute when they take up for the first time any activity of a doctor shall accept as sufficient evidence, in respect of nationals of other Member States, a certificate issued by a competent authority in the Member State of origin or in the Member State from which the foreign national comes, attesting that the requirements of the Member State as to good character or good repute for taking up the activity in question have been met. 2. Where the Member State of origin or the Member State from which the foreign national comes does not require proof of good character or good repute of persons wishing to take up the activity in question for the first time, the host Member State may require of nationals of the Member State of origin or of the Member State from which the foreign national comes an extract from the judicial record or, failing this, an equivalent document issued by a competent authority in the Member State of origin or the Member State from which the foreign national comes. 3. If the host Member State has detailed knowledge of a serious matter which has occurred, prior to the establishment of the person concerned in that State, outside its territory and which is likely to affect the taking up within its territory of the activity concerned, it may inform the Member State of origin or the Member State from which the foreign national comes. The Member State of origin or the Member State from which the foreign national comes shall verify the accuracy of the facts. Its authorities shall decide on the nature and extent of the investigation to be made and shall inform the host Member State of any consequential action which they take with regard to the certificates or documents they have issued. 4. Member States shall ensure the confidentiality of the information which is forwarded. Article 12 1. Where, in a host Member State, provisions laid down by law, regulation or administrative action are in force laying down requirements as to good character or good repute including provisions for disciplinary action in respect of serious professional misconduct or conviction of criminal offences and relating to the pursuit of any of the activities of a doctor, the Member State of origin or the Member State from which the foreign national comes shall forward to the host Member State all necessary information regarding measures or disciplinary action of a professional or administrative nature taken in respect of the person concerned or criminal penalties imposed on him when pursuing his profession in the Member State of origin or in the Member State from which he came. 2. If the host Member State has detailed knowledge of a serious matter which has occurred, prior to the establishment of the person concerned in that State, outside its territory and which is likely to affect the pursuit within its territory of the activity concerned, it may inform the Member State of origin or the Member State from which the foreign national comes. The Member State of origin or the Member State from which the foreign national comes shall verify the accuracy of the facts. Its authorities shall decide on the nature and extent of the investigation to be made and shall inform the host Member State of any consequential action which they take with regard to the information which they have forwarded in accordance with paragraph 1. 3. Member States shall ensure the confidentiality of the information which is forwarded. Article 13 Where a host Member State requires of its own nationals wishing to take up or pursue any activity of a doctor, a certificate of physical or mental health, that State shall accept as sufficient evidence thereof the presentation of the document required in the Member State of origin or the Member State from which the foreign national comes. Where the Member State of origin or the Member State from which the foreign national comes does not impose any requirements of this nature on those wishing to take up or pursue the activity in question, the host Member State shall accept from such national a certificate issued by a competent authority in that State corresponding to the certificates issued in the host Member State. Article 14 Documents issued in accordance with Articles 11, 12 and 13 may not be presented more than three months after their date of issue. Article 15 1. The procedure for authorizing the person concerned to take up any activity of a doctor, pursuant to Articles 11, 12 and 13, must be completed as soon as possible and not later than three months after presentation of all the documents relating to such person, without prejudice to delay resulting from any appeal that may be made upon the termination of this procedure. 2. In the cases referred to in Articles 11 (3) and 12 (2), a request for re-examination shall suspend the period laid down in paragraph 1. The Member State consulted shall give its reply within a period of three months. On receipt of the reply or at the end of the period the host Member State shall continue with the procedure referred to in paragraph 1. Article 16 Where a host Member State requires its own nationals wishing to take up or pursue one of the activities of a doctor to take an oath or make a solemn declaration and where the form of such an oath or declaration cannot be used by nationals of other Member States, that Member State shall ensure that an appropriate and equivalent form of oath or declaration is offered to the person concerned. B. Special provisions relating to the provision of services Article 17 1. Where a Member State requires of its own nationals wishing to take up or pursue any activity of a doctor, an authorization or membership of, or registration with, a professional organization or body, that Member State shall in the case of the provision of services exempt the nationals of Member States from that requirement. The person concerned shall provide services with the same rights and obligations as the nationals of the host Member State; in particular he shall be subject to the rules of conduct of a professional or administrative nature which apply in that Member State. For this purpose and in addition to the declaration provided for in paragraph 2 relating to the services to be provided, Member States may, so as to permit the implementation of the provisions relating to professional conduct in force in their territory, require either automatic temporary registration or pro forma membership of a professional organization or body or, as an alternative, registration, provided that such registration or membership does not delay or in any way complicate the provision of services or impose any additional costs on the person providing the services. Where a host Member State adopts a measure pursuant to the second subparagraph or becomes aware of facts which run counter to these provisions, it shall forthwith inform the Member State where the person concerned is established. 2. The host Member State may require the person concerned to make a prior declaration to the competent authorities concerning the provison of his services where they involve a temporary stay in its territory. In urgent cases this declaration may be made as soon as possible after the services have been provided. 3. Pursuant to paragraphs 1 and 2, the host Member State may require the person concerned to supply one or more documents containing the following particulars: - the declaration referred to in paragraph 2, - a certificate stating that the person concerned is lawfully pursuing the activities in question in the Member State where he is established, - a certificate that the person concerned holds one or other of the diplomas, certificates or other evidence of formal qualification appropriate for the provison of the services in question and referred to in this Directive. 4. The document or documents specified in paragraph 3 may not be produced more than 12 months after their date of issue. 5. Where a Member State temporarily or permanently deprives, in whole or in part, the right of one of its nationals or of a national of another Member State established in its territory to pursue one of the activities of a doctor, it shall, as appropriate, ensure the temporary or permanent withdrawal of the certificate referred to in the second indent of paragraph 3. Article 18 Where registration with a public social security body is required in a host Member State for the settlement with insurance bodies of accounts relating to services rendered to persons insured under social security schemes, that Member State shall exempt nationals of Member States established in another Member State from this requirement, in cases of provision of services entailing travel on the part of the person concerned. However, the persons concerned shall supply information to this body in advance, or, in urgent cases, subsequently, concerning the services provided. C. Provisions common to the right of establishment and freedom to provide services Article 19 Where in a host Member State the use of the professional title relating to one of the activities of a doctor is subject to rules, nationals of other Member States who fulfil the conditions laid down in Articles 2 and 9 (1), (3) and (5) shall use the professional title of the host Member State which, in that State, corresponds to those conditions of qualification and shall use the abbreviated title. The first paragraph shall also apply to the use of professional titles of specialist doctors by those who fulfil the conditions laid down in Articles 4, 6 and 9 (2), (4), (5) and (6). Article 20 1. Member States shall take the necessary measures to enable the persons concerned to obtain information on the health and social security laws and, where applicable, on the professional ethics of the host Member State. For this purpose Member States may set up information centres from which such persons may obtain the necessary information. In the case of establishment, the host Member States may require the beneficiaries to contact these centres. 2. Member States may set up the centres referred to in paragraph 1 within the competent authorities and bodies which they must designate. 3. Member States shall see to it that, where appropriate, the persons concerned acquire, in their interest and in that of their patients, the linguistic knowledge necessary to the exercise of their profession in the host country. Article 21 Member States which require their own nationals to complete a preparatory training period in order to become eligible for appointment as a doctor of a social security scheme may impose the same requirement on nationals of the other Member States for a period of five years beginning 20 June 1975. The training period may not, however, exceed six months. Article 22 In the event of justified doubts, the host Member State may require of the competent authorities of another Member State confirmation of the authenticity of the diplomas, certificates and other evidence of formal qualifications issued in that other Member State and referred to in Chapters I to IV of Title II and also confirmation of the fact that the person concerned has fulfilled all the training requirements laid down in Title III. TITLE III COORDINATION OF PROVISIONS LAID DOWN BY LAW, REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF ACTIVITIES OF DOCTORS Article 23 1. The Member States shall require persons wishing to take up and pursue a medical profession to hold a diploma, certificate or other evidence of formal qualifications in medicine referred to in Article 3 which guarantees that during his complete training period the person concerned has acquired: (a) adequate knowledge of the sciences on which medicine is based and a good understanding of the scientific methods including the principles of measuring biological functions, the evaluation of scientifically established facts and the analysis of data; (b) sufficient understanding of the structure, functions and behaviour of healthy and sick persons, as well as relations between the state of health and physical and social surroundings of the human being; (c) adequate knowledge of clinical disciplines and practices, providing him with a coherent picture of mental and physical diseases, of medicine from the points of view of prophylaxis, diagnosis and therapy and of human reproduction; (d) suitable clinical experience in hospitals under appropriate supervision. 2. A complete period of medical training of this kind shall comprise at least a six-year course or 5 500 hours of theoretical and practical instruction given in a university or under the supervision of a university. 3. In order to be accepted for this training, the candidate must have a diploma or a certificate which entitles him to be admitted to the universities of a Member State for the course of study concerned. 4. In the case of persons who started their training before 1 January 1972, the training referred to in paragraph 2 may include six months' full-time practical training at university level under the supervision of the competent authorities. 5. Nothing in this Directive shall prejudice any facility which may be granted in accordance with their own rules by Member States in respect of their own territory to authorize holders of diplomas, certificates or other evidence of formal qualifications which have not been obtained in a Member State to take up and pursue the activities of a doctor. Article 24 1. Member States shall ensure that the training leading to a diploma, certificate or other evidence of formal qualifications in specialized medicine, meets the following requirements at least: (a) it shall entail the successful completion of six years' study within the framework of the training course referred to in Article 23; the training leading to the award of the diploma, certificate or other evidence of specialization in dental, oral and maxillo-facial surgery (basis medical and dental training) also entails the successful completion of the training course as a dental practitioner referred to in Article 1 of Council Directive 78/687/EEC of 25 July 1978 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of dental practitioners(6) ; (b) it shall comprise theoretical and practical instruction; (c) it shall be a full-time course supervised by the competent authorities or bodies pursuant to point 1 of Annex I; (d) it shall be in a university centre, in a teaching hospital or, where appropriate, in a health establishment approved for this purpose by the competent authorities or bodies; (e) it shall involve the personal participation of the doctor training to be a specialist in the activity and in the responsibilities of the establishments concerned. 2. Member States shall make the award of a diploma, certificate or other evidence of formal qualifications in specialized medicine subject to the possession of one of the diplomas, certificates or other evidence of formal qualifications in medicine referred to in Article 23. Issue of the diploma, certificate or other evidence of specialization in dental, oral and maxillo-facial surgery (basic medical and dental training) is also subject to possession of one of the diplomas, certificates or other evidence of qualifications as a dental practitioner referred to in Article 1 of Directive 78/687/EEC. Article 25 1. Without prejudice to the principle of full-time training as set out in Article 24 (1) (c), and until such time as the Council takes decisions in accordance with paragraph 3, Member States may permit part-time specialist training, under conditions approved by the competent national authorities, when training on a full-time basis would not be practicable for well-founded individual reasons. 2. Part-time training shall be given in accordance with point 2 of Annex I hereto and at a standard qualitatively equivalent to full-time training. This standard of training shall not be impaired, either by its part-time nature or by the practice of private, remunerated professional activity. The total duration of specialized training may not be curtailed in those cases where it is organized on a part-time basis. 3. The Council shall decide, not later than 25 January 1989, whether the provisions of paragraphs 1 and 2 are to be maintained or amended, in the light of a re-examination of the situation and on a proposal by the Commission, with due regard to the fact that the possibility of part-time training should continue to exist in certain circumstances to be examined specialty by specialty. Part-time specialist training begun before 1 January 1983 may be completed in accordance with the provisions in effect before this date. Article 26 Member States shall ensure that the minimum length of the specialized training courses mentioned below may not be less than the following: First group (five years): - general surgery - neuro-surgery - internal medicine - urology - orthopaedics; Second group (four years): - gynaecology and obstetrics - paediatrics - pneumo-phthisiology - pathological anatomy - neurology - psychiatry Third group (three years): - anaesthesiology and reanimation - opthhalmology - otorhinoloaryngology. Article 27 Member States which have laid down provisions by law, regulation and administrative action in this field shall ensure that the minimum length of the specialized training courses mentioned below may not be less than the following: First group (five years): - plastic surgery - horacic surgery - vascular surgery - neuro-psychiatry- paediatric surgery - gastroenterological surgery - maxillo-facial surgery (basic medical training) Second group (four years): - cardiology - gastroenterology - rheumatology - clinical biology - radiology - diagnostic radiology - radiotherapy - tropical medicine - pharmacology - child psychiatry - microbiology-bacteriology - occupational medicine - biological chemistry - immunology - dermatology - venereology - geriatrics - renal diseases - contagious diseases - community medicine - biological haematology - nuclear medicine - dental, oral and maxillo-facial surgery (basic medical and dental training); Third group (three years): - general haematology - endocrinology - physiotherapy - stomatology - dermato-venereology - allergology. Article 28 As a transitional measure and notwithstanding Articles 24 (1) (c) and 25, Member States whose provisions, laid down by law, regulation, or administrative action, provided for part-time specialist training on 20 June 1975, may continue to apply these provisions to candidates who have begun training as specialists not later than 31 December 1983. Each host Member State shall be authorized to require the beneficiaries of the first paragraph to produce, in addition to their diplomas, certificates and other evidence of formal qualifications, an attestation certifying that for at least three consecutive years out of the five years preceding the issue of the attestation they have in fact been lawfully practising as specialists in the field concerned. Article 29 As a transitional measure and notwithstanding Article 24 (2): (a) as regards Luxembourg, and in respect only of the Luxembourg diplomas covered by the law of 1939 of Luxembourg on the conferring of academic and university degrees, the issue of a certificate as a specialist shall be conditional simply upon the possession of the diploma of doctor of medicine, surgery and obstetrics awarded by the Luxembourg State Examining Board; (b) as regards Denmark, and in respect only of the Danish diplomas of medical practitioners required by law awarded by a Danish university faculty of medicine in accordance with the decree of the Ministry of the Interior of 14 May 1970, the issue of a certificate as specialist shall be conditional simply upon the possession of the abovementioned diplomas. The diplomas referred to under (a) and (b) may be awarded to candidates who began their training before 20 December 1976. TITLE IV SPECIFIC TRAINING IN GENERAL MEDICAL PRACTICE Article 30 Each Member State which dispenses the complete training referred to in Article 23 within its territory shall institute specific training in general medical practice meeting requirements at least as stringent as those laid down in Articles 31 and 32, in such a manner that the first diplomas, certificates or other evidence of formal qualifications awarded on completion of the course are issued not later than 1 January 1990. Article 31 1. The specific training in general medical practice referred to in Article 30 must meet the following minimum requirements: (a) entry shall be conditional upon the successful completion of at least six years' study within the framework of the training course referred to in Article 23; (b) it shall be a full-time course lasting at least two years, and shall be supervised by the competent authorities or bodies; (c) it shall be practically rather than theoretically based; the practical instruction shall be given, on the one hand, for at last six months in an approved hospital or clinic with suitable equipment and services and, on the other hand, for at least six months in an approved general medical practice or in an approved centre where doctors provide primary care; it shall be carried out in contact with other health establishments or structures concerned with general medical practice; however, without prejudice to the aforesaid minimum periods, the practical instruction may be given for a maximum period of six months in other approved health establishments or structures concerned with general medical practice; (d) it shall entail the personal participation of the trainee in the professional activities and responsibilities of the persons with whom he works. 2. Member States shall be entitled to defer application of the provisions of paragraph 1 (c) relating to minimum periods of instruction until 1 January 1995 at the latest. 3. Member States shall make the issue of diplomas, certificates, or other evidence of formal qualifications awarded after specific training in general medical practice, conditional upon the candidate's holding one of the diplomas, certificates or other evidence of formal qualifications referred to in Article 3. Article 32 If, at 22 September 1986, a Member State was providing training in general medical practice by means of experience in general medical practice acquired by the medical practitioner in his own surgery under the supervision of an authorized training supervisor, that Member State may retain this type of training on an experimental basis on condition that: - it complies with Article 31 (1) (a) and (b), and (3); - its duration is equal to twice the difference between the period laid down in Article 31 (1) (b) and the sum of the periods laid down in the third indent hereof, - it involves a period in an approved hospital or clinic with suitable equipment and services and a period in an approved general medical practice or in an approved centre where doctors provide primary care; as from 1 January 1995, each of these periods shall be of at least six months' duration. Article 33 On the basis of experience acquired, and in the light of developments in training in general medical practice, the Commission shall submit to the Council, by 1 January 1996 at the latest, a report on the implementation of Articles 31 and 32 and suitable proposals in order to achieve further harmonization of the training of general medical practitioners. The Council shall act on these proposals in accordance with procedures laid down by the Treaty before 1 January 1997. Article 34 1. Without prejudice to the principle of full-time training laid down in Article 31 (1) (b), Member States may authorize specific part-time training in general medical practice in addition to full-time training where the following particular conditions are met: - the total duration of training may not be shortened because it is being followed on a part-time basis, - the weekly duration of part-time training may not be less than 60 % of weekly full-time training, - part-time training must include a certain number of full-time training periods, both for the training conducted at a hospital or clinic and for the training given in an approved medical practice or in an approved centre where doctors provide primary care. These full-time training periods shall be of sufficient number and duration as to provide adequate preparation for the effective exercise of general medical practice. 2. Part-time training must be of a level of quality equivalent to that of full-time training. It shall lead to a diploma, certificate or other evidence of formal qualification, as referred to in Article 30. Article 35 1. Irrespective of any acquired rights they recognize, Member States may issue the diploma, certificate or other evidence of formal qualification referred to in Article 30 to a medical practitioner who has not completed the training referred to in Articles 31 and 32 but who holds a diploma, certificate or other evidence of formal qualification issued by the competent authorities of a Member State, attesting to completion of another additional training course; however, the Member States may issue such diploma, certificate or other evidence of formal qualification only if it attests to a level of skill equivalent to that reached on completion of the training referred to in Articles 31 and 32. 2. In adopting their rules in accordance with paragraph 1, Member States shall specify the extent to which the additional training already completed by the candidate and his professional experience may be taken into account in place of the training referred to in Articles 31 and 32. Member States may issue the diploma, certificate or other evidence of formal qualification referred to in Article 30 only if the candidate has acquired at least six months' experience in general medical practice in a general medical practice or a centre where doctors provide primary care, as referred to in Article 31 (1) (c). Article 36 1. From 1 January 1995, and subject to the acquired rights it has recognized, each Member State shall make the exercise of general medical practice under its national social security scheme conditional on possession of a diploma, certificate or other evidence of formal qualification as referred to in Article 30. However, Member States may exempt from this condition persons who are undergoing specific training in general medical practice. 2. Each Member State shall specify the acquired rights that it recognizes. However, it shall recognize the right to exercise the activities of general medical practitioner under its national social security scheme without the diploma, certificate or other evidence of formal qualification referred to in Article 30 as having been acquired by all those doctors who on 31 December 1994 possess such a right pursuant to Articles 1 to 20 and who are established on its territory on that date by virtue of Article 2 or 9 (1) 3. Each Member State may apply paragraph 1 before 1 January 1995, subject to the condition that any doctor who has completed the training referred to in Article 23 in another Member State shall be able to establish himself in practice on its territory until 31 December 1994 and to practise under its national social security scheme by virtue of Article 2 or 9 (1). 4. The competent authorities of each Member State shall issue on request a certificate granting doctors possessing acquired rights by virtue of paragraph 2 the right to practise as general medical practitioners under its national social security scheme without the diploma, certificate or other evidence of formal qualifications referred to in Article 30. 5. Nothing in paragraph 1 shall prejudice the possibility, which is open to Member States, of granting, in accordance with their own rules and in respect of their own territory, the right to practise as general practitioners under a social security scheme to persons who do not possess diplomas, certificates or other formal evidence of medical training and of specific training in general medical practice obtained in both cases in a Member State, but who possess diplomas, certificates or other evidence of either or both of these types of training obtained in a non-member country. Article 37 1. Each Member State shall recognize under its national social security scheme, for the purposes of the exercise of the activities of general medical practitioner, the diplomas, certificates, or other evidence of formal qualifications referred to in Article 30, issued to nationals of Member States by other Member States in accordance with Articles 31, 32, 34 and 35. 2. Each Member State shall recognize the certificates referred to in Article 36 (4) issued to nationals of Member States by other Member States, and shall consider them as equivalent within its territory to the diplomas, certificates or other evidence of formal qualifications which it issues itself, and which permit the exercise of the activities of general medical practitioner under its national social security scheme. Article 38 Nationals of Member States to whom a Member State has issued the diplomas, certificates or other evidence of formal qualifications referred to in Article 30 or 36 (4) shall have the right to use in the host Member State the professional title existing in that State and the abbreviation thereof. Article 39 1. Without prejudice to Article 38, host Member States shall ensure that the nationals of Member States covered by Article 37 have the right to use the lawful academic title, or, where appropriate, the abbreviation thereof, of their Member State of origin or of the Member State from which they come, in the language of that Member State. Host Member States may require this title to be followed by the name and location of the establishment or examining board which awarded it. 2. If the academic title of the Member State of origin, or of the Member State from which a national comes, can be confused in the host Member State with a title requiring, in that State, additional training which the person concerned has not undergone, the host Member State concerned may require such person to use the title of the Member State of origin or of the Member State from which he comes in a suitable form to be indicated by the host Member State. Article 40 On the basis of experience acquired, and in the light of developments in training in general medical practice, the Commission shall submit to the Council by 1 January 1997 at the latest a report on the implementation of this Title and, if necessary, suitable proposals with a view to appropriate training for every general medical practitioner in order to satisfy requirements of general medical practice. The Council shall act on those proposals in accordance with the procedures laid down in the Treaty. Article 41 As soon as a Member State has notified the Commission of the date of entry into force of the measures it has taken in conformity with Article 30, the Commission shall publish an appropriate notice in the Official Journal of the European Communities, indicating the designations adopted by that Member State for the diploma, certificate or other evidence of formal qualifications and, where appropriate, the professional title in question. TITLE V FINAL PROVISIONS Article 42 Member States shall designate the authorities and bodies competent to issue or receive the diplomas, certificates and other evidence of formal qualifications as well as the documents and information referred to in this Directive and shall forthwith inform the other Member States and the Commission thereof. Article 43 Where a Member State encounters major difficulties in certain fields, when applying this Directive, the Commission shall examine these difficulties in conjunction with that State and shall request the opinion of the Committee of Senior Officials on Public Health set up by Decision No 75/365/EEC(7) . When necessary, the Commission shall submit appropriate proposals to the Council. Article 44 The Directive listed in Annex III, Part A, are hereby repealed, without prejudice to the obligations of the Member States concerning the deadlines for transposition set out in Annex III, Part B. References to the said Directives shall be construed as references to this Directive and should be read in accordance with the correlation table in Annex IV. Article 45 This Directive is addressed to the Member States. Done at Luxembourg, 5 April 1993. For the Council The President J. TROEJBORG (1) OJ No C 125, 18. 5. 1992, p. 170; and OJ No C 72, 15. 3. 1993. (2) OJ No C 98, 24. 4. 1992, p. 6. (3) OJ No L 167, 30. 6. 1975, p. 1. Directive as last amended by Directive 90/658/EEC (OJ No L 353, 17. 12. 1990, p. 73). (4) OJ No L 167, 30. 6. 1975, p. 14. Directive as last amended by Directive 90/658/EEC (OJ No L 353, 17. 12. 1990, p. 73). (5) OJ No L 267, 19. 9. 1986, p. 26. (6) OJ No L 233, 24. 8. 1978, p. 10. (7) OJ No L 167, 30. 6. 1975, p. 19. ANNEX I Characteristics of the full-time and part-time training of specialists as referred to in Articles 24 (1) (c) and 25 1. Full-time training of specialists Such training shall be carried out in specific posts recognized by the competent authority. It shall involve participation in all the medical activities of the department where the training is carried out, including on-call duties, so that the trainee specialist devotes to this practical and theoretical training all his professional activity throughout the duration of the standard working week and throughout the year according to provisions agreed by the competent authorities. Accordingly these posts shall be subject to appropriate remuneration. Training may be interrupted for reasons such as military service, secondment, pregnancy or sickness. The total duration of the training shall not be reduced by reason of any interruption. 2. Part-time training of specialists This training shall meet the same requirements as full-time training, from which it shall differ only in the possibility of limiting participation in medical activities to a period at least half of that provided for in the second paragraph of point 1. The competent authorities shall ensure that the total duration and quality of part-time training of specialists are not less than those of full-time trainees. Appropriate remuneration shall consequently be attached to such part-time training. ANNEX II Dates from which certain Member States repealed the provisions laid down by law, regulation or administrative action concerning the award of diplomas, certificates and other evidence of formal qualifications referred to in Article 9 (7) BELGIUM Thoracic surgery: 1 January 1983 Vascular surgery: 1 January 1983 Neuro-psychiatry: 1 August 1987, except for persons having commenced training before that date Gastro-enterological surgery: 1 January 1983 DENMARK Biological haematology: 1 January 1983, except for persons having commenced training before that date and who have completed it by the end of 1988 Physiotherapy: 1 January 1983, except for persons having commenced training before that date and who have completed it by the end of 1988 Tropical medicine: 1 August 1987, except for persons having commenced training before that date FRANCE Radiology: 3 December 1971 Neuro-psychiatry: 31 December 1971 LUXEMBOURG Radiology: The diplomas, certificates and other evidence of formal qualifications are no longer awarded in respect of training commenced after 5 March 1982 Neuro-psychiatry: The diplomas, certificates and other evidence of formal qualifications are no longer awarded in respect of training commenced after 5 March 1982 NETHERLANDS Radiology: 8 July 1984 Neuro-psychiatry: 9 July 1984 ANNEX III Part A Repealed Directives (referred to in Article 44) 1. Directive 75/362/EEC 2. Directive 75/363/EEC and their successive amendments: - Directive 81/1057/EEC: only the references made by Article 1 to the provisions of the repealed Directives 75/362/EEC and 75/363/EEC - Directive 82/76/EEC - Directive 89/594/EEC: only Articles 1 to 9. - Directive 90/658/EEC: only Article 1 (1) and (2), and Article 2 3. Directive 86/457/EEC Part B Deadlines for transposition into national law (as referred to in Article 44) Directive Deadline for transposition 75/362/EEC (OJ No L 167, 30. 6. 1975, p. 1) 20 December 1976 (*) 81/1057/EEC (OJ No L 385, 31. 12. 1981, p. 25) 30 June 1982 75/363/EEC (OJ No L 167, 30. 6. 1975, p. 14) 20 December 1976 (**) 82/76/EEC (OJ No L 43, 15. 2. 1982, p. 21) 31 December 1982 89/594/EEC (OJ No L 341, 23. 11. 1989, p. 19) 8 May 1991 90/658/EEC (OJ No L 353, 17. 12. 1990, p. 73) 1 July 1991 86/457/EEC (OJ No L 267, 19. 9. 1986, p. 26) 1 January 1985 (*) 1 January 1981 for Greece, 1 January 1986 for Spain and Portugal. (**) 1 January 1981 for Greece, 1 January 1986 for Spain and Portugal. For the territory of the former German Democratic Republic, Germany shall take the measures necessary to apply Articles 2 to 5 of Directive75/363/EEC (Articles 24 to 27 of this Directive) by 3 April 1992 (Directive 90/658/EEC, Article 2). ANNEX IV /* Tables: see OJ */